Citation Nr: 0733694	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a back disability.

2.	Entitlement to service connection for hypertension, to 
include as secondary to the back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied service 
connection for a back disability and hypertension.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, service medical records show that the 
veteran complained of back pain on several occasions and was 
treated for paravertebral muscle strain in December 1961 and 
January 1964.  Additionally, the veteran's post-service 
medical records from 1995 to 2002, a statement from the 
veteran's wife dated February 2004, and a statement from the 
veteran's friend dated March 2004 all indicate that the 
veteran has persistent symptoms of a back disability.  Hence, 
the Board finds that a remand for an examination to determine 
the nature and etiology of any current back disorder is 
necessary.

Moreover, the record indicates that VA has not satisfied its 
duty to assist the veteran in obtaining private evidence 
necessary to substantiate his claim for service connection 
for a back disability.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  In a statement dated in 
February 2004, the veteran's wife claimed that the veteran 
saw several doctors and chiropractors after his discharge in 
1965.  Private medical records also show that the veteran had 
surgery on his back in May 1996.  Yet, it does not appear 
that those records have been requested.  Because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claim, those records should be 
obtained.  If possible, the veteran himself is asked to 
obtain these records and submit them to the VA in order to 
expedite the process.

Additionally, the Board observes that the veteran's claim for 
service connection for hypertension is so "inextricably 
intertwined" to the issue of entitlement to service 
connection for the back disability that they must be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the Board will defer a decision on 
the later claim until the back disability claim has been 
resolved.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and ask him to 
provide specific information 
regarding all treatment he has had 
for his back complaints since 
service.  After acquiring the 
veteran's authorization, obtain and 
associate the private medical 
records identified by the veteran 
with the claims file.

2.	Schedule the appellant for an 
orthopedic examination for the 
purpose of ascertaining the nature 
and etiology of the current back 
condition.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report 
that the claims file was reviewed.  
The examiner should provide opinions 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the appellant's current back 
disability is related to his period 
of active service and treatment for 
back strain in service.  The 
examiner should provide the 
rationale for the opinions provided.  
If necessary, the examiner should 
reconcile the opinion with all other 
opinions of record.  

3.	Then, readjudicate the claims for 
service connection for a back 
disability and service connection 
for hypertension, secondary to a 
back disability.  If any decision 
remains adverse to the appellant, 
issue a supplemental statement of 
the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

